44 F.3d 140
William A. REILLY, Plaintiff-Appellant,v.Henry G. CISNEROS, as Secretary, United States Department ofHousing and Urban Development, Defendant-Appellee.
No. 402, Docket 94-6001.
United States Court of Appeals,Second Circuit.
Argued Dec. 14, 1994.Decided Jan. 3, 1995.

Appeal from the November 16, 1993, judgment of the United States District Court for the Western District of New York;  John T. Elfvin, Judge.
William A. Price, Buffalo, NY (Bruce A. Goldstein, Bouvier, O'Connor, on the brief), for plaintiff-appellant.
Stephan J. Baczynski, Asst. U.S. Atty., Buffalo, NY (Patrick H. NeMoyer, U.S. Atty., on the brief), for defendant-appellee.
Before:  NEWMAN, Chief Judge, LUMBARD and MESKILL, Circuit Judges.
PER CURIAM:


1
William A. Reilly appeals from the November 16, 1993, judgment of the District Court for the Western District of New York (John T. Elfvin, Judge) ordering his former employer, the Department of Housing and Urban Development ("HUD"), to pay him back pay for discharging him in violation of the Rehabilitation Act of 1973, 29 U.S.C. Sec. 791 (1988), but ending the back pay award as of the date Reilly rejected an offer of another position with HUD.  The primary issue is whether the District Court erred in finding that Reilly's rejection of this offer was unreasonable, a finding that ended entitlement to back pay accruing after the date the offer was rejected.


2
We affirm the judgment of the District Court on the opinion of Judge Elfvin, reported at 835 F. Supp. 96.